.NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OLE K. NILSSEN,
Plaintiff,
and
GEO FOUNDATION, LTD.,
Plaintiff-Appellant,
V.
WAL-MART STORES, INC.,
Defen,dant-Appellee,
and
COSTCO W'HOLESALE CORP.,
Defendcmt-Appellee,
and
MENARD, INC., ACE HARDWARE COR_P.,_
TRUSERV CORPORATION, and HOME DEPOT,
INC.,
Defendcmts,
and
LOVVE’S HOME CENTERS, INC.,
Defendan,t-Appellee,
and
IKEA ILLINOIS, LLC,
Defendan,t~Appellee.

NILSSEN V. WAL-MART STORES 2
2010~1139
Appeal from the United States District C0urt for the
Northern District of Illinois in case no. 04-CV-5363, Judge
Robert W. Gettleman.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Ge0 Foundation, Ltd. moves to stay oral argument in
this case pending the court’s disposition in Therasense,
Inc. v. Becton, Dickin,son & Co., 2008-1511 et al. Wal-
Mart Stores, lnc., Costco Wholesale Corp., Lowe’s Home
Centers, Inc., and lKEA Illinois, LLC oppose. Geo replies
Wal-Mart, Costco, Lowe’s, and lKEA lllinois move for
sanctions pursuant to Fed. R. App. P. 38. Geo moves
without opposition for a seven-day extension of time, until
August 12, 2010, to respond to the sanctions motion. Geo
opposes the sanctions motion. Wal-Mart, Costco, Lowe’s,
and IKEA Illinois reply. ' '
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) The motion to stay is granted Geo is directed to
respond within 21 days of the date of issuance of the
mandate in Therccsense how it believes this appeal should
proceed. Any other party may also respond within that
time
(2) The motion for an extension of time to respond to
the sanctions motion is granted

3 NILSSEN V. WAL-MART STORES
(3) The motion for sanctions is deferred for considera-
tion by the merits panel assigned to hear this case. The
motion, opposition, reply, and a copy of this order shall be
transmitted to the merits panel.
FoR THE CoURT
 1 0  fs/ Jan Horba1y
Date J an Horbaly
Clerk
Cc: Leland W. Hutchinson,Jr., Esq.
Anthony J ames Fitzpatrick, Esq.
l\/largaret M. Duncan, Esq. 
Kimbal1 R. Anderson, Esq. u'Si1Eg%EDERAL&§%lb5nmR
Gary William Smith, Esq. '_
817 SEP 1 0 3919
JAN HGRBALY
Ci.ERK